DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 12-16, 18-19, 21 and 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US Pub. 2020/0314812).
Regarding claim 1, Xu discloses a method of wireless communication of a user equipment (UE), comprising: 
receiving downlink control information (DCI) from a base station, the DCI indicating a hybrid automatic repeat request (HARQ) process number (par.0182 “the information in the DCI   ….  including at least one of: …… HARQ process number”) and at least one of a first set of power control parameters for a first power control mode or a second set of power control parameters for a second power control mode (par.0189 “multiple power control parameters sets PCPSs …..different PCPS of the multiple PCPSs may comprises different values of the one or more power control parameters”)
determining whether the first or the second power control mode is to be used (par.0189 “the wireless device may use the multiple PCPSs as power control parameters reference sets for determination of uplink transmission power”); and 
transmitting information on a physical uplink shared channel (PUSCH) based on the first set of power control parameters or the second set of power control parameters based on the determination whether the first or second power control mode is to be used (par.0191 “the wireless device may determine a PCPS from the multiple PCPS……based on the PCPS, an uplink transmission power for the PUSCH…..The wireless device may retransmit the uplink…via the PUSCH of the target base station”, par.0193 “at time T1…..a first uplink transmission power P1 for and uplink……an uplink transmission power of a retransmission of the transport block via the PUSCH may be equal to a calculated uplink transmission power plus the……may be calculated based on a PCPS associated with a fourth determined downlink RS in the retransmission”, par.207 “according to a PCPS associated with the first downlink RS, a first uplink transmission power p1 for uplink transport block via the PUSCH of the target station ……..the wireless device may receive a downlink control DCI indicating a NACK…..according to a PCPS….a second uplink transmission power p2 for the uplink transport block on the PUSCH of the target base station”).  
Regarding claims 2 and 13, Xu discloses the first power control mode is used to transmit the information on the PUSCH if a retransmission of a HARQ process is disabled (par.0191 “The wireless device may perform an initial transmission for the transport block at time T1 using a pre-allocated uplink grant, par.0193 “at time T1. The wireless may….based on a PCPS”), wherein the second power control mode is used to transmit the information on the PUSCH if the retransmission of the HARQ process is enabled (par.207 “DCI indicating a NACK at time T2…..a second uplink transmission power p2 for the uplink transport block on the PUSCH”).
Regarding claims 3, 14, 24 and 29, Xu discloses the first power control mode is used to transmit the information on the PUSCH if HARQ feedback for the HARQ process is disabled, and wherein the second power control mode is used to transmit the information on the PUSCH if the HARQ feedback for the HARQ process is enabled (par.0175 “a command for power control of the PUCCH used for transmission of ACK/NACK….a power control command of the PUSCH”, par.207 “according to a PCPS associated with the first downlink RS, a first uplink transmission power p1 for uplink transport block via the PUSCH of the target station ……..the wireless device may receive a downlink control DCI indicating a NACK…..according to a PCPS….a second uplink transmission power p2 for the uplink transport block on the PUSCH of the target base station”).  
Regarding claims 4, 15 and 25, Xu discloses a respective power control mode is configured by a network for each respective HARQ process (par.0207 “a first downlink RS of the multiple downlink RSs at time T1….a second downlink RS of the multiple downlink RSs at time T3”). 
Regarding claims 5, 16, 26 and 30, Xu discloses the received DCI indicates at least one sounding reference signal (SRS) resource indicator (SRI) (par.087 “SRS resource configuration identifier”), the at least one SRI being associated with the first set of power control parameters for when the first power control mode is used and the second set of power control parameters for when the second power control mode is used (par.086 “DCI format may be employed for a UE to select at least one or more configured SRS resource sets”).  
Regarding claima 6, 18 and 27, Xu discloses the at least one SRI indicates the first set of power control parameters and the second set of power control parameters (par.086-087).  
Regarding claims 7 and 19, Xu discloses at least one power control parameter of the first set of power control parameters is equal to at least one corresponding power control parameter of the second set of power control parameters (par.0189 “different PCPS of the multiple PCPSs may comprise same values of the one or more power control parameters”).  
Regarding claims 9 and 21, Xu discloses the first set of power control parameters for when the first power control mode is used and the second set of power control parameters for when the second power control mode is used is pre-configured, and the DCI indicates one of the first set of power control parameters or the second set of power control parameters for use when transmitting the information on the PUSCH (par.0192-0193).  
Regarding claim 12, Xu discloses method of wireless communication of a base station (fig.3 element 120A), comprising: 
transmitting downlink control information (DCI) to a user equipment (UE), the DCI indicating a hybrid automatic repeat request (HARQ) process number (par.0182) and at least one of a first set of power control parameters for a first power control mode or a second set of power control parameters for a second power control mode (par.0189 “multiple power control parameters sets PCPSs …..different PCPS of the multiple PCPSs may comprises different values of the one or more power control parameters”, par.0189); and 
receiving information transmitted on a physical uplink shared channel (PUSCH) from the UE, the transmission of the information on the PUSCH being associated with the first set of power control parameters or the second set of power control parameters (par.0191 “the wireless device may determine a PCPS from the multiple PCPS……based on the PCPS, an uplink transmission power for the PUSCH…..The wireless device may retransmit the uplink…via the PUSCH of the target base station”, par.0193 “at time T1…..a first uplink transmission power P1 for and uplink……an uplink transmission power of a retransmission of the transport block via the PUSCH may be equal to a calculated uplink transmission power plus the……may be calculated based on a PCPS associated with a fourth determined downlink RS in the retransmission”, par.207 “according to a PCPS associated with the first downlink RS, a first uplink transmission power p1 for uplink transport block via the PUSCH of the target station ……..the wireless device may receive a downlink control DCI indicating a NACK…..according to a PCPS….a second uplink transmission power p2 for the uplink transport block on the PUSCH of the target base station”).  
Regarding claim 23, Xu discloses everything as claim 23 above.  More specifically, Xu discloses a memory; and at least one processor coupled to the memory (par.0315).  
Regarding claim 28, Xu discloses everything as claim 12 above.  More specifically, Xu discloses a memory; and at least one processor coupled to the memory (par.053).  

Allowable Subject Matter
Claims 8, 10-11, 17, 20 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642